Citation Nr: 0402273	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant claims that her late husband had service in the 
Philippine Commonwealth Army in the service of the United 
States during World War II and that, accordingly, she is 
entitled to certain death benefits.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the appellant's claim of entitlement to VA benefits on the 
basis that her late husband did not have qualifying service 
as a veteran.


FINDING OF FACT

The Department of the Army certified that the appellant's 
late husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.



CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.40, 3.41, 3.203 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2003); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

VA has promulgated regulations implementing the VCAA. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
reasonably feasible.  VA must notify the appellant of 
evidence and information necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2003); 38 C.F.R. § 3.159(b) 
(2003).  The appellant was notified by means of the 
discussions in letters from the RO and a statement of the 
case that the records did not show that the appellant's late 
husband had the required military service to be eligible for 
VA benefits and of what was required to establish evidence of 
service.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2003).  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources are not warranted.  Any "error" (of which there is 
none) to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights and, therefore, is deemed to be harmless.  See 38 
C.F.R. § 20.1102 (2003).

Eligibility

A person who does not attain the status of claimant has not 
submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994).  In order to achieve the status of a claimant, the 
appellant must present evidence that he is a "veteran" as 
defined in law and regulation (or as in this case, the 
appellant must present evidence that her late husband was a 
veteran, as it is upon his entitlement as a veteran that any 
benefits to her would rest).

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2003).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2003).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2003).

In this case, during his lifetime, several documents were 
provided from the Philippine Army in an effort to establish 
entitlement to VA benefits.  However, the Philippine 
government has its own laws and regulations which permit 
recognition of military service that is not recognized by the 
U.S. Army.  The documents submitted by the appellant's late 
husband, copies of which she has since also submitted, fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  Also 
submitted are documents from the Philippine government as to 
recognized service in their (as opposed to the U.S.) 
military.  These documents may not be accepted as 
verification of the appellant's service for the purpose of 
receiving VA benefits.

More importantly, utilizing all pertinent information of 
record for a search of records, the Department of the Army 
reported that the appellant's late husband had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The service department's findings are binding and 
conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997). 

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Memorandum for File, dated April 1, 2003; 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

In short, because the appellant's late husband had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces, he is not considered a "veteran" for purposes of 
establishing eligibility to VA benefits.  Therefore, her 
claim for VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



